Citation Nr: 1436824	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  11-13 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran had active duty service from June 1970 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran filed a notice of disagreement with respect to the decision for the issue of entitlement to an increased rating for degenerative arthritis of the cervical spine, currently evaluated as 30 percent disabling.  A statement of the case (SOC) was subsequently issued on April 28, 2011.  However, on substantive appeal received in May 2011, the Veteran specifically limited the issue to the new and material evidence claim.  August 2011 and May 2014 statements from the Veteran's representative were received more than 60 days after the issuance of the SOC and thus did not perfect an appeal of that issue.  Thus, the aforementioned increased rating issue for degenerative arthritis of the cervical spine is not before the Board.  However, it will be referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

Additionally, on the substantive appeal, the Veteran mentioned his service-connected strabismus.  Although the Veteran noted it only to support his new and material evidence claim for a left shoulder disability, the Board liberally construes this as an increased rating claim that has been raised by the record and has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Service connection for a left shoulder disability was denied by an August 2004 Board decision, and the Veteran did not appeal.

2.  Evidence received since the August 2004 decision is cumulative and redundant of evidence previously of record, and does not relate to an unestablished fact necessary to substantiate the claim of service connection for a left shoulder disability.


CONCLUSION OF LAW

The criteria to reopen a claim of service connection for a left shoulder disability have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in December 2009.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Kent v. Nicholson, 20 Vet. App. 1 (2006), advising him of the applicable laws and regulations, and information and evidence necessary to reopen his claim of service connection for a left shoulder disability. 

The Board acknowledges that the December 2009 notice incorrectly informed the Veteran that he was notified of the Board's denial in "August 22, 1966."  Overall, there has been no prejudice as a result since the Veteran was correctly informed of the reasons the Board denied his claim.  It is also significant that the Veteran has been represented by a national service organization which is well-versed in laws and regulations pertaining to new and material claims.  The Board believes the Veteran, through Disabled American Veterans, can be viewed as having actual knowledge of the evidence needed to reopen his claim. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  
Duty to Assist

VA has obtained service, private and VA treatment records; reviewed VBMS and Virtual VA files; and assisted the Veteran in obtaining evidence from the Social Security Administration (SSA).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims and electronic files; and the Veteran and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


New and Material Evidence

I.  Laws and Regulations

The request to reopen the Veteran's claim for degenerative arthritis of the cervical spine involves an underlying claim of service connection.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured. 38 U.S.C.A. § 5108.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claims.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

II.  Analysis

The claim of service connection for a left shoulder disability was denied by the Board in August 2004.  The Veteran was informed of the decision and did not subsequently file a motion for reconsideration or a timely appeal to the Court of Appeals for Veterans Claims; as such, the Board's decision was final.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 3.156(b), 20.1000, 20.1100.

The evidence of record at the time of the August 2004 Board decision included service, VA and private treatment records; military personnel records; and VA examinations.  The Board denied the claim based on there being no medically apparent evidence of the claimed disability until decades after service and based on a negative VA nexus opinion.  

Although various VA treatment records were received within months of the Board decision, the additional evidence reflects mainly physical therapy treatment for left shoulder pain, a symptom that had been considered by the Board.  

Evidence also submitted since the August 2004 Board decision includes new VA and private treatment records altogether showing treatments for the left shoulder.  The Board acknowledges the Veteran's statement received in December 2009 in which he noted submission of a September 2009 MRI report from Physicians Group, L.L.C. that he deemed "new and significantly different."  While the evidence is new, it is not material as it is not evidence denoting symptoms soon after service or linking his current disability to service.      

Additional evidence includes a duplicate copy of a February 1975 report of medical examination noting a decrease in the size and strength of extremities and the left, and a July 2003 VA treatment report (showing "hurt shoulder-fell on it in 1972"), which are not new and are cumulative and redundant of the evidence previously considered.  

The Board also acknowledges a September 2003 MRI report (printed in April 2011).  While the report was not associated with the claims file at the time of the Board decision, it was discussed in a December 2003 VA treatment record and had been considered by the Board.  Thus, while this report itself is new, it is cumulative and redundant of the evidence considered at the time of the Board decision.  The new evidence just notes a current condition and does not show continuity of symptomatology soon after service or provide a link to service.

The Board also acknowledges that on his substantive appeal received in May 2011, the Veteran noted that his military occupational specialty (as an Aircraft Pneudraulic Repair Technician) included heavy lifting, which he concluded "establishes a working environment where shoulder...injuries are likely."  However, this argument is not new as the Veteran and his representative asserted such in March 1991 and May 1995 statements, respectively, that were of record at the time of the Board decision.  

The Board further acknowledges that on the substantive appeal, the Veteran asserts that his reports of symptoms within one year of service was not "written down."  However, this is the same assertion advanced by the Veteran in a statement received in April 1992.    

Overall, the aforementioned evidence does not relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a left shoulder disability.  Based on the foregoing, the Board concludes that the Veteran has not presented new and material evidence to reopen his claim.  Accordingly the Board's analysis must end here, and the appeal is denied.  See 38 U.S.C.A. § 5108.


ORDER

New and material evidence has not been received to reopen a claim of service connection for a left shoulder disability.  The appeal is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


